        Case 6:19-cv-01071-AA     Document 63     Filed 06/11/20   Page 1 of 2




                   IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF OREGON

                                EUGENE DIVISION



JAMES-BRENT: ALVAREZ,                                     Case No. 6:19-cv-01071-AA
                                                                            ORDER
             Plaintiff,

      vs.

LUKE SITTS, an individual; et al.,

             Defendants.


AIKEN, District Judge:

      Now before the Court are plaintiff James-Brent: Alvarez’s Objection and

Motion for Performance of Contract (doc. 58) and Affidavit (doc. 60). Plaintiff asserts

that his Objection and Motion is not a motion or surreply, but an Objection and Notice

pursuant to Federal Rule of Civil Procedure (“FRCP”) 301 or Federal Rule of Evidence

(“FRE”) 301. There is no FRCP 301, and FRE 301 governs general presumptions in

a civil case; it does not permit parties to file notices, objections, arguments, or

evidence with the Court.




Page 1 – ORDER
        Case 6:19-cv-01071-AA      Document 63     Filed 06/11/20   Page 2 of 2




      Plaintiff’s Reply (doc. 62) asserts that he “is requesting the Court take Judicial

Notice of the facts within the record[.]” Reply at 3. To the extent that plaintiff

requests that the Court take judicial notice of the facts asserted in his affidavit,

plaintiff’s request is DENIED. Under FRE 201, the Court may “judicially notice a

fact that is not subject to reasonable dispute” because it (1) “is generally known within

the trial court’s territorial jurisdiction” or (2) “can be accurately and readily

determined from sources whose accuracy cannot be reasonably questioned.”

FRE 201(b).    The facts asserted in plaintiff’s affidavit do not fall within either

category.

      Accordingly, the Court will not consider plaintiff’s Objection (doc. 58) or

Affidavit (doc. 60) in ruling on defendants’ Motion to Dismiss (doc. 41) or plaintiff’s

Motion for Leave to File Amended Complaint (doc. 45).

      IT IS SO ORDERED.

                  11th day of June 2020.
      Dated this _____



                                    /s/Ann Aiken
                             __________________________
                                      Ann Aiken
                             United States District Judge




Page 2 – ORDER
